Citation Nr: 0017284	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-09 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of pulmonary tuberculosis.  

2.  Entitlement to service connection for inactive pulmonary 
tuberculosis.  

REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1937 to January 
1940 and from January 1941 to October 1945.

In February 1952, the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for pulmonary 
tuberculosis.  

This case subsequently came before the Board on appeal from a 
rating decision rendered in February 1995 by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

By means of Remand decisions dated November 1996, and July 
1998, the Board requested that additional development of the 
evidence be accomplished.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Evidence of a link between the veteran's inactive 
tuberculosis disorder and service has been received 
subsequent to the Board's February 1952 decision.  As nexus 
evidence was not previously of record, this evidence must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran's inactive tuberculosis is the product of his 
active service.



CONCLUSIONS OF LAW

1.  The evidence received subsequent to the Board's February 
1952 rating decision is new and material, and serves to 
reopen the veteran's claim for service connection for a 
tuberculosis disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  Inactive pulmonary tuberculosis was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.370 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 20.1100 (1998); see also 38 U.S.C.A. § 7104(b) (West 1991).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims concluded in Elkins that 
the Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468(Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  

See also Winters v. West, 12 Vet. App. 203 (1999).  Third, if 
the reopened claim is well grounded, VA may evaluate the 
merits of the claim after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1998).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1998).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

As indicated above, this case was remanded for compliance 
with earlier remand instructions.  Thus, the new evidence 
consists of a medical opinion that was provided in a VA 
report dated June 1999.  The examiner noted that the veteran 
was never diagnosed with active tuberculosis during his 
military service, and stated: "[a]s best I can determine, a 
physician cited inactive pulmonary tuberculosis as the cause 
of a lung density identified on chest radiograph in 1945.  
[The veteran] has never been diagnosed as having active 
tuberculosis and has never been treated for active 
tuberculosis.  He is currently free of any signs of active 
tuberculosis."  The examiner concluded that the veteran's 
granuloma on his chest radiograph could well have been 
secondary to tuberculosis, which results in radiographic 
granulomas.  "Since the original chest radiograph is not 
available, I would respect the initial 

physician's impression that this granuloma is as likely as 
not a residual of a prior tuberculosis infection."

We find that this evidence is new, in that it presents new 
information, and that it is also material to the veteran's 
claim of whether an inactive tuberculosis disorder is 
present.  Therefore, we now turn to the second step of the 
analysis, whether the veteran's claim is well grounded.  

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 
(1995) (where service connection is based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b), competent medical 
evidence is not necessarily required to make the claim well 
grounded.)

When determining whether a claim is well grounded, we must 
review all of the evidence.  The veteran's service medical 
records (SMRs) show that his lungs were clinically evaluated 
as normal at his enlistment examination, dated January 1941.  
A report of an entrance X-ray examination is not of record.  
The SMRs also show that a notation on the back of an 
immunization register, dated June 1945, diagnoses "pulmonary 
tuberculosis, primary, active".  

We also determine that the claim is well grounded.  The SMRs 
show that he manifested a tuberculosis disorder during 
service, and the opinion dated June 1999 shows that he 
currently has a granuloma, and that it is as likely as 

not that the granuloma is a residual of a prior tuberculosis 
infection.  Thus, we now evaluate the claim on the merits.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Entitlement to service 
connection for a particular disability requires evidence both 
of the existence of a current disability and that the 
disability resulted from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Active military service 
includes active duty, any period of active duty for training 
during which the individual was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(24), 106 
(West 1991).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Further, where the veteran was examined at the time of 
entrance into active service but an X-ray was not made, or if 
made, is not available and there was no notation or other 
evidence of active or inactive reinfection type pulmonary 
tuberculosis existing prior to such entrance, it will be 
assumed that the condition occurred during service and direct 
service connection will be in order for inactive pulmonary 
tuberculosis shown by X-ray evidence during service, unless 
lesions are first shown so soon after entry on active service 
as to compel the conclusion, on the basis of sound medical 
principles, that they existed prior to entry on active 
service.  38 C.F.R. § 3.370 (1999).  

As indicated above, the veteran's entrance examination is 
dated January 1941, and clinically evaluates his lungs as 
normal.  In addition, we note that the veteran was not 
diagnosed with tuberculosis until June 8, 1945.  Thus, it 
will be assumed that the condition occurred during service 
and direct service connection will be in order 
for inactive pulmonary tuberculosis shown by X-ray evidence 
during service. 38 C.F.R. § 3.370 (1999).  

In conclusion, service connection for inactive pulmonary 
tuberculosis is warranted by the evidence of record, and is 
therefore established.  



ORDER

The appeal to reopen a claim of entitlement to service 
connection for residuals of tuberculosis is granted.  

The claim of entitlement to service connection for inactive 
pulmonary tuberculosis is granted.   



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


